ATTORNEY GRIEVANCE COMMISSION                    * IN THE
OF MARYLAND                                      *
                                                 * COURT OF APPEALS
     Petitioner                                  *
                                                 * OF MARYLAND
                                                 *
v.                                               * Misc. Docket AG
                                                 *
MICHAEL CRAIG WORSHAM                            * No. 14
                                                 *
                                                 * September Term, 2013
     Respondent                                  *
                                                 *
             ***************************************************

                                             ORDER

          UPON CONSIDERATION of Petitioner’s Motion for Immediate Interim Suspension of

Respondent and the record herein, it is this 8th day of April, 2014,

          ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring,

that Respondent, Michael Craig Worsham, be, and he is hereby suspended, effective

immediately, from the further practice of law pending further Order of this Court; and it is

further

          ORDERED that the Clerk of this Court shall strike the name of Michael Craig Worsham,

from the register of attorneys in the Court and certify that fact to the Client Protection Fund of

the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule 16-772(d); and it is further

          ORDERED, that the provisions of Maryland Rule 16-760 apply to this order.




                                                              /s/ Mary Ellen Barbera
                                                              Chief Judge